Citation Nr: 0404762	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  99-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1986 to December 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by 
which the RO denied service connection for PTSD.  In 
September 2001, the Board granted the veteran's application 
to reopen a claim for service connection of PTSD and remanded 
the underlying issue for additional development.  

The Board notes that the Statement of Accredited 
Representative in Appealed Case dated in August 2003 suggests 
that service connection should be awarded for PTSD or other 
psychological disability.  Inasmuch as this might be intended 
as a claim for entitlement to service connection of a 
psychiatric disorder other than PTSD, it is referred to the 
RO for appropriate disposition.  


FINDING OF FACT

The veteran does not have PTSD.  


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as a result of events 
that occurred during his military service.  At a June 2001 
Board hearing the veteran testified that he was beaten in 
Okinawa, Japan after being arrested.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  Credible 
supporting evidence that the in-service stressor occurred 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown,  9 Vet. App. 389 (1996).  

In this case, the Board finds that the evidence does not 
establish service connection for PTSD because the evidence 
shows that the veteran does not meet the criteria for a 
diagnosis of PTSD.  In this regard, four different VA 
examiners evaluated the veteran's mental status and 
determined that the criteria for a diagnosis of PTSD were not 
met.  

A VA examination report dated in 1995 reflects that the 
examiner reviewed the claims file and conducted a clinical 
interview of the veteran.  The examiner diagnosed generalized 
anxiety disorder, panic disorder without agoraphobia, and a 
history of alcohol abuse.  The examiner found that the 
veteran did not meet the criteria for PTSD.

Similar conclusions were reached by a VA examiner in 1997.  
In 1997 a second VA examiner reviewed the claims file and 
conducted a clinical interview of the veteran.  During the 
interview the veteran reported that the most bothersome thing 
about his service in the Persian Gulf was that he lost his 
first wife after two years in the service.  He was in Korea 
and an noncommissioned officer "slept with [his] wife."  
After that time he began to get into trouble with his 
superiors.  The veteran reported that he would be more likely 
to experience a flare-up when under stress.  He related that 
noisy environments or sharp noises startled him and he became 
angry.  He reported experiencing difficulty sleeping.  A 
mental status examination showed the veteran to be somewhat 
anxious, not despondent, with no hallucinations and good 
judgment.  Speech was described as spontaneous and coherent, 
and he was considered oriented times three.  The examiner 
diagnosed intermittent explosive episodes and general anxiety 
disorder, but not PTSD.

A 2003 VA examiner's conclusions were consistent with the 
1995 and 1997 determinations.  A VA psychological evaluation 
conducted in March 2003 reflects that the Director of 
Clinical Neuropsychology reviewed the claims file-including 
the records from G.S.G., M.D. F.A.A.F.P. (described as the 
veteran's family physician), VA mental health treatment 
records, and the previous VA psychiatric examinations.  This 
examiner reported having interviewed the veteran.  The 
veteran completed the Minnesota Multiphasic Personality 
Inventory (MMPI-2) and the Rotter Incomplete Sentence Test.  

The March 2003 VA examination report reflects the examiner's 
conclusion that the testing suggested either attempts to 
"fake bad," or a person with a great deal of acute 
distress.  The examiner indicated that the veteran's 
presentation was not consistent with the latter.  The 
examiner concluded that explosive disorder was a possibility 
and psychological testing suggested personality disorder with 
mixed narcissistic and obsessive traits.  The examiner opined 
that the veteran's profile was not commonly seen in persons 
with PTSD who are presenting for treatment.

Finally, an April 2003 VA examination report reflects that 
another examiner reviewed the claims file, the previous VA 
examinations, the letter from the veteran's family physician, 
previous medical records, and the March 2003 psychological 
evaluation report.  The examiner noted that the veteran's 
chief complaint was of anger outbursts and anxiety.  The 
veteran reported a long-term problem with both anxiety and 
anger outbursts.  The veteran described feelings of anxiety 
much of the time.  The examiner diagnosed generalized anxiety 
disorder and panic symptoms.  The examiner noted that a 
complete evaluation was conducted for PTSD and that the 
veteran, while endorsing some symptoms, had no content 
specific nightmares, denied flashbacks and did not appear to 
have significant symptoms of intrusive thoughts or avoidance 
behavior.  The examiner concluded that he did not meet the 
criteria for PTSD.  

Given the above evidence consisting of the opinions of four 
different VA examiners based on four separate and thorough 
examinations, to the effect that the veteran does not meet 
the criteria for a diagnosis of PTSD, the Board is persuaded 
that the veteran does not have PTSD.  

The Board acknowledges the April 1999 letter from G.S.G., 
M.D., F.A.A.F.P. observing that the veteran had very major 
emotional difficulties that started after he served in the 
Marines, suffered several very traumatic events during the 
course of his service, and at the time of that letter was 
felt to have post-traumatic stress syndrome.  Notably, the 
letter does not indicate that any psychological testing, 
clinical evaluation, or records review was conducted prior to 
rendering that conclusion.  Furthermore, the letter provides 
no support or explanation for the opinion.  Also noteworthy, 
is the absence of notation of treatment or assessment for 
PTSD in the physician's medical records.  Consequently, the 
Board finds the opinion to be unpersuasive.  For all these 
reasons it is of less evidentiary weight than the VA 
examination reports.

Compensation may only be awarded to an applicant who has 
current disability.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  The Board is persuaded that the greater 
weight of the evidence-that which strongly suggests the 
absence of any PTSD-is more persuasive than the family 
physician's cursory conclusion that the veteran has post-
traumatic stress syndrome.  Accordingly, there is no showing 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  The preponderance of the evidence is 
against the claim.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) as amended by the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003), and VA's implementing regulations that.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and the regulations became effective during the 
pendency of this appeal.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this instance, the RO 
notified the veteran by letter dated in December 2001 of the 
need for medical evidence showing a current mental 
disability.  The letter stated the evidence needed to 
substantiate a claim for service connection and requested 
that the veteran also provide information regarding 
stressors.  In addition, the veteran was asked to provide the 
name and location of any VA medical facility or military 
facility, and authorization for release from all private 
providers, from which he received treatment, by letter dated 
in August 2003.  

VA must notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce evidence to substantiate the claim by way of 
the letter noted above.  That letter advised the veteran of 
what VA would do and what he should do with respect to 
substantiating his claim.  The veteran was notified of the 
new obligations under VCAA and its implementing regulations 
in the September 2001 remand.  While the December 2001 and 
August 2003 letters were sent after the initial decision in 
this matter, the Board finds no prejudice to the veteran 
considering the matter was remanded, in part, for 
notification under the VCAA and the veteran was provided an 
opportunity to respond.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was asked 
to provide information regarding treatment he received.  The 
veteran was also provided with VA examinations.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



